DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-4 and 6-18 are presently under consideration, and claims 1, 5, and 19-21 are cancelled by applicant’s amendments to the claims filed with the response dated 01 December 2021.
The limitations of claim 4 were previously indicated as allowable in the non-final rejection dated 29 October 2021, and by applicant’s amendments to the claims, the limitations of independent claim 1 are now incorporated in claim 4 rewritten in independent form, with dependent claims 2-3 and 6-18 amended to depend from now dependent claim 4.

Reasons for Allowance
Claims 2-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As previously noted in the non-final rejection of record, the closest prior art of record of Murai et al (US 2012/0217447) does not teach or make obvious the claim 4 limitation “wherein the particle contains a nanocrystal phase precipitated in the amorphous phase, the nanocrystal phase consisting of a crystal having a particle 
Claims 2-3 and 6-18 depend from claim 4 and are likewise found allowable.
Further, the prior art of Takiguchi et al (Nano Structural and Thermoelectric Properties of SiGeAu) is cited as pertinent to the invention, as teaching amorphous SiGeAu thin films containing SiGe nanocrystals of about 6 nm in size, but Takiguchi does not make up for the deficiencies of Murai, as Takiguchi does not explicitly disclose the nanocrystal grains are within a particle composed of a semiconductor containing an amorphous phase and an oxidized layer that covers the particle and as the SiGe nanocrystals are formed through crystallization of the SiGeAu thin films in a particular manufacturing process by collapse of a superlattice structure of a-Si/a-GeAu films into an a-SiGe matrix with embedded nc-SiGe, it would not have been obvious to one having ordinary skill in the art at the time of the invention how to combine the teachings of Takiguchi with Murai to reach the claimed invention, in particular further including an oxidized layer that covers the particle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726